Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: control device as recited in claim 9.
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As mentioned herein above, the claimed element “control device” is a means plus function limitation that invokes 35 U.S.C. 112(f) paragraph. However, the written 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, dear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 through claim 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled In the relevant art that the inventor or a joint inventor, or for pre-AIA  the inversions), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 9, the claim recites the functional limitation that uses the generic holder (e.g., control device). The claim is rejected as indefinite under 35 U.S.C.
112(b) because the specification simply repeats the language of “control device” recited in the claim. The specification fails to include adequate description showing what is meant by that language. There is no corresponding structure, material, or acts disclosed in the specification in a way that one skilled in the art can understand what structure, material, or acts performs the recited function. The specification does not includes a computer programmed to execute a particular algorithm for performing the claimed functions.
Claims 10-16 are rejected for the same reasons.
Examiner’s Comments Regarding the Cited Prior Art
Regarding US 2015/0251657 A1, Johri et al. (herein after “Johri”) is directed to system and method for managing hybrid vehicle regenerative braking. The hybrid vehicle includes a controller programmed to control a rate of change of a regenerative braking torque limit during a transmission downshift that occurs during a regenerative braking event.  Johri does not teach or even suggests at least the limitation of “at least one control device which is designed to carry out a function to control and regulate the plurality of machines” as claimed.
Regarding US 2009/0069149 A1, Okumura et al. (herein after “Okumura”) is directed to brake system for a motor vehicle and control device is used for controlling a mechanical brake braking torque. In Okumura, a motor control device is included 
It is found that no prior art, either cited by applicants or by the examiner, discloses or even suggests each and every limitations required by at least claim 9.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Claim 9 through claim 16 have been rejected under 35 U.S.C. 112(a) as failing to comply with the written description and 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.  
The applicant have been traversing the rejections for the following reasons: on page 3, the applicant pointed out that the specification describes the situation in which operating the method and system of the present invention would be desirable, such as in the cases of: vehicle needing to be braked; vehicle traveling downhill, torque vectoring; battery being charged, and emergency situation.  The applicant stated that “in claim 9 one of the electric machines is operated in the second mode and one is operated in the third mode, so that recuperated energy is transferred from the third-mode electric machine to the second-mode electric machine, is described in detail.”  The applicant further stated that one having ordinary skill in the art to practice the full 
As discussed herein above, the claimed element “control device” is a means plus function limitation that invokes 35 U.S.C. 112(f) paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. In the specification, there is no description of a processor and programming sufficient to perform the functions, which would be required to support the claimed specialized functions.  On page 4 of the applicant’s, the applicant argued that the “control device” recited in the claim is the computer of the present disclosure, and it is well known in the automatic art, the mentioned computing device controls the functionality of electronic components of the vehicle.  The applicant’s arguments are not persuasive.  In this case, the claimed limitation, “control device” is being interpreted under 35 U.S.C. 112(f), thus it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the examiner has noticed the specification simply repeats the language of “control device” recited in the claim.  The specification simply does not 
On pages 4 and 5 of the applicant’s, the applicant further argued the following: “a prima facie case of nonenablement is only satisfied when the Office establishes a reasonable basis as to why the scope of protection provided by a claim is not adequately enabled by the disclosure. This requires that the Office make specific findings of fact, supported by evidence, and then draw conclusions based on those findings of fact.  This requires, at a minimum, discussion of those Wands factors, reasons, and evidence that lead the Examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Mere conclusory statements are insufficient to support an enablement rejection and must be based on evidence, not mere opinion.”  And again, the claims have been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  This requirement is separate and distinct from the enablement requirement.  The applicant failed to include a proper response to the 35 U.S.C. 112(a) rejection as failing to comply with the written description requirement.
The applicant had no response to the 35 U.S.C. 112(b) rejection.  Claims 9-16 remain being rejected as indefinite under 35 U.S.C. 112(b) because the specification fails to include a corresponding structure, material, or acts disclosed in the specification 
Conclusions
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662